Citation Nr: 1742892	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  07-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for the service-connected hidradenitis suppurativa from May 11, 2005.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to July 1986, from February 1987 to February 1989, and from October 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO in Montgomery, Alabama, which denied an increased rating in excess of 10 percent for the service-connected hidradenitis suppurativa (skin disability).  This matter was previously before the Board in January 2011 and then in July 2016, and was remanded to the RO for further development.  Unfortunately, for the reasons stated below, the Board must once again remand the matter to the RO.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of an increased rating for the service-connected skin disability is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

This matter was initially before the Board in January 2011, at which time the Board remanded the matter to the RO for further development.  Specifically, the Board's January 2011 remand directives instructed the RO to schedule the Veteran for a new VA examination to assist in determining the current severity of the service-connected skin disability, with instructions for the VA examiner to report detailed clinical findings in accordance with the applicable VA rating criteria for skin diseases.  Additionally, the VA examiner was asked to examine and comment on the Veteran's past and present use of medication to treat the service-connected skin disability, to note the number and measurements of any scars observed as a result of the service-connected skin disability, and whether any such scars have underlying soft tissue damage, cause any limitation of motion, and/or are painful.  Finally, the VA examiner was asked to provide an opinion regarding the effect of the service-connected skin disability on the Veteran's employability.

In March 2011, the Veteran was provided with a VA examination for scars, the report for which is associated with the record.  The March 2011 VA examination report only reflects clinical findings and symptomatology pertaining to three general areas on the body exhibiting scars, and does not contain any findings pertaining to the service-connected skin disability itself.  The March 2011 VA examination report also includes occupational impact findings, although it is unclear whether such findings are in relation to the observed scars, the service-connected skin disability, or both.

Pursuant to the Board's January 2011 remand directives, the Veteran was to be provided with a new VA examination to assess the current severity of the service-connected skin disability; however, the appeal was returned to the Board for adjudication in March 2012 without having provided the requested VA examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that the January 2011 remand directives were not complied with, and another remand is necessary to provide the Veteran with a new VA examination for the service-connected skin disability.

Subsequently, the Board remanded the matter once again in July 2016.  The Board's July 2016 remand directives instructed the RO to obtain a copy of the February 2010 VA examination report that was referenced in a September 2010 Supplemental Statement of the Case (SSOC), but was not associated with the record.  Upon remand, a transcript of a dictation recorded during the February 2010 VA examination was received in March 2016; although the VA examiner indicated that the dictation was based off the standard VA examination questionnaire for skin diseases, the dictated notes during the February 2010 VA examination did not include clinical findings conforming to the applicable rating criteria, such as current and past treatment for the service-connected skin disability and the frequency of use and duration of such treatment during the past 12-month period.  

Further, the Veteran has consistently described the service-connected skin disability as recurrent episodic outbreaks of hidradenitis suppurativa, including during the February 2010 VA examination; however, the February 2010 VA examiner did not indicate any findings or note any reported symptomatology during a typical episodic outbreak of the service-connected skin disability.  Based on the above, the Board finds that the February 2010 VA examination report is incomplete and inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  In light of the Board's finding that the February 2010 VA examination is inadequate for rating purposes, the most recent VA examination for skin diseases of record was performed in April 2006, the examination report for which also reflects findings limited to scars only, rather than to the current severity of the service-connected skin disability itself. 

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from December 2016.

Accordingly, the issue of an increased rating for the service-connected skin disability is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from December 2016.

2.	Schedule the appropriate VA examination for skin diseases in order to assist in determining the current level of severity of the service-connected hidradenitis suppurativa.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.

All signs and symptoms of the hidradenitis suppurativa should be reported in detail, in terms conforming to the applicable rating criteria, including during an episodic outbreak.  The VA examiner should indicate the Veteran's past and present use of medication used to treat the hidradenitis suppurativa, including the duration of each usage, and whether the hidradenitis suppurativa requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for any period.  The VA examiner should also indicate the percentage of the entire body and exposed areas that the hidradenitis suppurativa affects.

The VA examiner should distinguish the symptomatology related to the hidradenitis suppurativa disorder from the symptomatology associated with the separately-rated hidradenitis suppurativa related scars.

The VA examiner should also describe the functional impairment caused by the hidradenitis suppurativa, including such impairment during an episodic outbreak.

A rationale should be given for all opinions and conclusions rendered.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so should be provided.

3.	Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






